UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6920


EDUARD LORENZ,

                  Plaintiff - Appellant,

             v.

PATRICIA H. HARRINGTON, Clerk, Supreme Court of Virginia,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cv-00456-JCC-IDD)


Submitted:    September 10, 2009          Decided:   September 15, 2009


Before KING and DUNCAN, Circuit Judges. *


Affirmed by unpublished per curiam opinion.


Eduard Lorenz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

               Eduard Lorenz appeals a district court order denying a

petition for a writ of mandamus in which he sought an order from

the    court    directing   that    the    Clerk   of   the     Supreme    Court    of

Virginia allow him to proceed in forma pauperis.                    We affirm on

the reasoning of the district court.               Lorenz v. Harrington, No.

1:09-cv-00456-JCD-IDD (E.D. Va. May 4, 2009).                    We dispense with

oral    argument    because      the     facts   and    legal    contentions       are

adequately      presented   in     the    materials     before    the     court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2